                                                                                       4
Case 0:19-cv-61370-RS Document 19 Entered on FLSD Docket 08/26/2019
                                                                 *
                                                                    Page 1 of 5



 UNITED STATES DISTRICT COURT SOUTIIERN DISTRICT O FR ORIDA

 Harvey J.K esner
 Case No.0:19-CW 61370-R S                                                FILED B          .         ..

 TeriBllhl                                                                      AkC 26 2119
 W illinm BillA lpert                                                            ANGELAE.NOBLE
                                                                                CLEBKU %.> SI G'!l
 Banon'sInc.,etal.,D efendants.                                                s.n.oFFtk.-FT.n uo.
         /

 Defendant'sALTERNATIVE MOTION toTM NSFER VENUE AND MEMORANPUM
 O F LAW

 Pursuantto28U.S.C.j 1* 4(a),28U.S.C.j1* 6(a),28U.S.C.b1631,Fed.R.Civ.R
 20(b)& 21,andotherapplicablelaw,defendantTeriBuhl,makestMsmotiontotransfervenue
 forthose clairns to l e Southern D istrictofN ew York .
 FA CTS
 Ple tiffsled the com plaintin thisCourt,the Southern DistrictofFlorida,on M ay 31st2019.
 The claim sare fordefamstion,com m ercialdisparagem ent,deceptive and unfairtm de pm ctices.
 and tortiousinterference. Plaintil 'ssuitisnothing m ore than a m emnsofintim idation to try and
 disce itmslv tedjotlrnalistremrtingonamatterofpublicrecordandforthp.Yppjtpfthe
 investing public.The law suitism eritless. Plaintiffknow sdefendantBuM dœ sn'thave the
 snancialmeanstoM veltoFloridaanddefend herself.FilingthelawsuitinRoridaisjust
 anotherm e>nsofham ssm entagainstdefendrmtBuhl.
 During the tim e ofrem ling on Plaintiffwasa partner in New York-based Sichenzia Ross
 Friedm an Fexnce LLP w hich wasrenam ed Sichenzia RossFriedm an K esnerLLR H e had an
 offce in New York City where he prim arily worked outof.He aISO had/hnqa hom e in New
 Jersey.A ttorney Kesnerwrote in M sdefense ofthe m alpractice suit,fIIM by a form erclient
 M abvax Theram utics,thatthe bulk ofhiswork w ith M abvax wasdone from N ew York City
 along w ith the work he did w rite and fling SEC doclzm entsforthe com panieslhave x ported on.
 Kesnerasked the federalcourtin the districtof southem california to transferthe law suitto the
 southern districtof New York foram ong othertllings a concem overcostoflitigation.K esner
 claim ed litigating the law suitin New York w as the Y stthing forM m .ln thatm otion,5led this
 year,Kesneradm itshe isa residentofFlorie yetstillask forthe case to lx litigated in New
 York.
 lwasIœ ated in New York City when Iwrote any ofm y storieson Harvey K esner.lw as
 prim an'ly lœ ated in N ew York City w hen ltweeted aboutthe storiesIw as rem rting on Harvey
 Kesner.A sIstated in m y declaration N ew York City ism y only D sidence.lnevertraveled to
 Florida forsourcing in any of m y Y porting.ldon'tany lealprom rty in Florida and have never
 registee a carin Florida orhad a Florida driver'slicense.Ihave no physicalconnedion to
 Florida.
 TheonetimeHarveyKesneraskedmetomeethim inm rson(onMay4 201W ,whileIwas
 working on a story aY utm e and llisclientBaI' I'
                                                 y H onig,wasata lcvation in m idtow n New York
 City.Kesnersaid hehad ameetingnearGland Centml.Based on whatsourcestoldm eaY ut
 theirintem ction w ith K esnerand M sclientBarry H onig Ithoughtm y physicalwellY ing could
 lx in dangerifIm etH arvey Kesnerin m rson and declined to m eetin m rr n. Iasked Kesner
 instead to do a phone call.H e neverfollow ed up with the phone callwhen l suggested the tim e.
Case 0:19-cv-61370-RS Document 19 Entered on FLSD Docket 08/26/2019 Page 2 of 5




ljoinBarron'sandW illiam Alpertin theirargumenttodismissthecomplaintforlackofm rsonal
jurisdictionandtransfertheVenuetothesouthem districtofNew York.
 ARG UM ENT
 To tm nsferthe claim sagainstthe Defendantsto the Southern DistrictofN ew York ,the Court
 needsto m nke three sndingsreqtlired by three overlapping statutesand two rulesof civil
 prœ edure(28U.S.C.jj14% a),14% (a),& j 1631;Fed.R.Civ.P.20(a)& 21):(1)SDNY has
 mrsonaljurisdictionovertheDefendnnts;(2)venueisproperintheSouthernDistrictofNew
 York;and(3)thetmnsferofthoseclaimstoSDNY isappmpriateandintheiçintexstsofjustice.''
 PilatusDefendantsalt likely toarguethatthisCourtshould refuseto severtheclainksagainstthe
 PilatusD efendantsand tm nsferonly the entire action to Colom do.This anticipated argum entis
 wx ng.This Courtshould exercise tm nsferthe claim sagainstthe Defendnnts,thatvoluntary
 consenttoN rsonaljurisdictionandvenueinSDNY.
 ThisCourthas the statutov authority to tm nsferthe claim sagainstthe Dd endants to SD NY.
 lnthiscimuit,acourthnRthepowertmder% thsedions1zRM.(a)and 14% a)ofTitle28to
 transferaC'
           aSetoanotherfedemldistrictinwhichm rsonaljurisdictionoverthedefendantemnlx
 obtained,venueisprom r.anditisinGçinterestsofjustice.''SeeRoosng& SheetMetalServs.,
 lnc.v.1.* QuintaM otorImls,Inc.,* 9F.2d982,* 2n.16(11th 10 2).Section 14% a)
 provides,iç-rhe districtcm trtofa districtin w hich issled a c-qKe laying venue in the w rong
 divisionordistrictshalldismiss,orifitbeintheinterestofjustice,transfersuche-qqetoany
 districtordivision in which itcould have been brought.''This statutory language <6isnm ply
 broad enough to authorize the transferofcases,howeverw rong the plaintiff m ny have lxen in
 slingMscaseastovenue,whetherthecourtinwhichitwassledhadm rsonaljurisdictionover
 thedefendantsornot.''Goldlawr,Inc.v.Heiman,369 U.S.463,4* ,82 S.Ct.913,916 (1962).
 Sim ilarly,28 U.S.C.j 1zRM (a)provides,ççFortheconvenienceofpartiesand witnesx s,in the
 interestofjustice,adistrictcourtmaytransferanycivilactiontoanyotherdistrictordivision
 whem itm ighthave lxen bD ughtorto any districtordivision to which a11partieshave
 consented.''Finally.though no controlling authority existson itsproperinterpretation,som e
 couds,includingR oridafedelaldistrictcourts,haveheld that28 U.S.C.j 1631allowsforthe
 transferofvenueççintheintemstofjustice''whex thex isatEwantof(m rsonalljurie ction''
 overthe defendnntin the courtin w hich the action w asEled.
 FederalRtllesofCivil          ure 20(b)and 21providethisCourtwith broad discretion to sever
 any claim againstapM y.See,e.g.,Estate ofA m ergiex rel.Am ergiv.Palestinian Auth.,611 F.
 3d 1350,1367 (11th Cir.2010)(afhrmingdistrictcourt'sdecision to severclaim s).W hex ,as
 here,some,butnotall.ofthedefendnntshaveobjectedtotheplaintiff'schosenforum,courts
 havesevee theplaintiff'sclaimsagainsttheobjectingdefendnntsandtlunsferredonlythose
 claim sto a fonlm where those defendlm tsm ay l)e pm m rly sued.See.e.g.,St.PaulFire &
 M arinelns.Co.v.Servidone Const.Corp.,778 F.Supp.1496,1* 9 (D.M inn.1* 1).For
 instance,in anothercase in thisdistrictinvolving an airplane accident,the courtsevee claim s
 againsttwodefendantsthatobjectedtosuitinFloridaonm rxnaljurisdictiongrolmds,andit
 tmnsferredtheclaimsagainstthem toanotherdistrict(N.D.0hi0)thathadpelsonaljurieiction
 overthem . Clay v.A IG A erospace InsServs., lnc., Case No.6:1+ cv-235, Esupp.3d
 2014 W L 6*69422,*12-14 (M .D.R a.Nov.17,2014).
 The upshotof these three statutesand two rulesofcivilpm cedure is that,G fore a courtmay
 tmnsferclaim sagainstsome (butnota1l)ofthedefendantstoanotherdistrict,thecourtmw st;nd
 that: (1)m rrnaljurisdictionliesoverthe transferreddefendnntsin thetlansfereedistiict;
 (2)venueisproperinthetransfev district;and(3)seversnceisappropriateandatrzmsferisi;
                                                                                      !
                                                                   *
Case 0:19-cv-61370-RS Document 19 Entered on FLSD Docket 08/26/2019 Page 3 of 5



 2Relyingon thestatute'slegislativehistory,somecourtshave concluded thatCongresslim ited
 transfersunderj1631tocasesinwhichsubjectmatterjurisdictiononlywaslacking.See,e.g.,
 SongByrd,lnc.v.EstateofGrossman,2% F.3d 172,179n.9(2dCir.2œ 0).Othercourts,
 consideringtheplainlanguageofthestatute,haveconcludedinsteadthatçtwantofjurisdiction''
 refersto% thsubjectmatterandperonaljurisdiction.SeeCimonv.Gaffney,* 1F.3d 1,7n.21
 (1stCir.2* 5);Romnnv.Ashcmft,340F.3d314(6thCir.2(X3);Viernow v.EuripidesDev.
 Corp..157F.3d785 (10th Cir.1* 8);Crowev.Pnmgon Relocation Res.,Inc.,* 6 F.Supp.2d
 1113,1126 n.23 (N.D.R a.2(X7);Tellschow v.AetnaCas.& Suxty Co.,585 F.Supp.593,595
 (S.D.Ra.1- ).TheEleventhCircuithasnotaddressedthequestion.theGGinterestofjustice.''
 See28U.S.C.jj1< a),1* Ga),& 1631;Fed.R.Civ.R 20(a)& 21;seeal> Sanchezv.
 UnitedStates,&X)F.Supp.2d 19(D.D.C.20œ )(evaluatingtmnsferundersection 14Y (a)and
 statingthat,tEltlo tmnsferan action sled in thewrongdistrict,thecourtm ustensureasa
 preliM narymatterthatvenueisproperandthatthedefendantsa' resubjecttom rsonal
 jurie ictioninthetransfemefonmf'l.lnaddition,solelyforthepulm sesoftlansfeningunder
 section 1< a).the Courtalso musthnd the t
                                         ransfec districtisconvenientforthepartiesand
 thewitnesses;tMssnalEndingisnotreqtliredfortmnsfertmdersections14% (a)or1631.See
 28U.S.C.jjl404tal,1e (a),& 1631.WeaddmssinthenextthreepartswhythisCourtmay
 and shotlld m ake each of these thx e hndings.
 SDNY haspersonaljurisdictionovertheDefendlmts.
 Genem lly,a fedelalcourtin diversity m ustdetermine w hetherthe exercise of m rsonal
 jurieiction overa defendnnt:(1) isappropriate under the state's long-arm statute and
 com pliesw ith the FoM eenth A m endm ent'sD ue PlocessClause.Dinm ond CrystalE.g.,Bm nds,
 Inc.v.FGZ M oversInt'l,Inc.,50 F.3d 1249,1257-58 (11th Cir.2010).However,in tM se-
                                                                                  qKe,
 Colorado'slong-arm statute,Colo.Rev.Stat.j 13-1-124,3 extendsjurisdictionto themaximum
 limitm rmitted bytheDuePrœ essClause.Benton v.Cnmeco Corp.,375 F.3d 1070,1075 (10th
 Cir.2(m );see alsoGœ ttman v.N.Fork Valley Rest.(ln re Goettman),176 P.3d * ,
 3 The New York long-arm statute provides:
 Engaging in any actenum em ted in thissection by any N rson,w hetherornota residentof the
 state ofNew York,eitherin person orby an agent,subm itssuch person and,ifa natllm lm rson,
 suchN rson'sm rsonalxpmsentativetothejurisdictionofthecouhsofthisstateconcenlingany
 cause of action arising from :
 (a)n etmnsaction ofany businesswithin thisstate;
 Accod ingly,the norm altwo-step inquiry iscollapsed into a single step fœ used solely on the
 Due Prœ essClause.
 n eDuePrœ essClauserequiresthat,forastatetoexercisepersonaljurieictionovera
 defendnnt,the defendnntm usthave 4çcertain minim llm contacts''w ith the state such that64the
 maintenanceofthesuitdoesnotoffendtraditionalnotionsoffairplayand substnntialjustice.''
 Int'lShœ Co.v.Washington,326U.S.310,316,66S.Ct.1M ,1.       V .O L.FZ.95(1949 (internal
 quotationmarksornitted).Perx naljurisdictioncanIx establishedbyoneoftwoways:general
 jurie ctionand specifcjurisdiction.SeeHelicoptems Nacionales de Colombia,S.A.v.
 Hall,zsfé U.S.408,414-15,1% S.Ct.1% 8,1872,80L.FZ.2d4% (1- ).Domicile,placeof
 incolw ration,and principalplace ofbusiness alv the Gtpnm digm ''basesforthe exercise of
 genelaljurisdictionoveracorm ration.Goe yearDunlopTiresOps.,S.A.v.Brown.131S.Ct.
 28* ,2853-> ,180L.FZ.2d796(2011).Specifcjurisdictionreqtlixsacourttoassess,nmong
 otherthings,whetherthedefendant'scontactswith thefonzm state:(1)arerelated to the
 plaintiffscauseofaction orhavegiven riseto it;(2)involvesom epurposefulavailmentofthe
Case 0:19-cv-61370-RS Document 19 Entered on FLSD Docket 08/26/2019 Page 4 of 5



 privilegeofconductingactivitieswithintheforum;and(3)aresuchthatitcouldhavexasonably
 anticipated being hailed into coud there.E.g.,H atton v.ChryslerCanada,Inc.,9.
                                                                              37 F.Supp.2d
 13M ,1365-67 (M .D.Fla.2013).
 SDNY hasgeneralandspecihcjurisdictionoverthedefednants,andithasslv iscjurisdiction
 overBuM w ith the D sm ctto the claim sasserted againstitin this law suit.A ccordingly,tM s
 CourtshouldEndthatSDNY haspersonaljurisdictionoverDefendantBuhl.

 Venue ispm m rin the Southem D istrictofN ew York.

 TheSouthernDistrictofNew York would lx a prom rvenue.Pttrslllmtto 28 U.S.C.j 1391(b),a
 civilactionmny Ix bmughtin:(1)ajudicialdistrictinwhichanydefendimtresides,ifall
 defendnntsarexsidentsofthe Stateinwllich thedistrictisltvated;(2)ad strictin which a
 substnntialIM oftheeventsgivingrisetotheclaim œ cttre ;or(3)ifthem isnodistrictin
 whichanactionmnyotherwisel)ebroughtasprovided,anyjudicialdistrictinwhichany
 defendantissubjectto thecourt'sm rrnaljurisdictionwithxsllectto suchaction.28U.S.C.j
 1391.Venue isappropriate undera11thlre pm ngs.
 Forp         ofvenue,DefenttqntBuhlisaresidentofNew York City.under28 U.S.C.#
 1391(c)(2),anentity,likeacolm mtion,isdeemedto xsideinanyjudicialdistrictwhex itis
 subjed tothecourt'speoonaljurisdiction.AsdiscussedaM ve,bothDefendnntsa!e subjed to
 mrsonaljurisdictioninNew YorkCity,satisfyingbothsubpart1391(b)(1)and(b)(3).M oreover,
 pursuantto28U.S.C.j 1391(b)(2),SDNY isaDistrictinwllichasubstantialpartoftheevents
 givingriseto thissuitœ curred,asitiswhere % thdefendantslrm rted and worked from .
 The othercriteria underthe sà tutesand the rulesare satished.
 Thetmnsferofvenueisintheiçinterestsofjustice,''andseveranceisappmpriate.
 IftMsCourtdeterminesFloridalacksjuriiictionovereitheroftheDefendants,the4çinterestof
 justice''willbeservedbythetmnsferofthiscasetoSDNY.lfthiscaseisdislnissedmtherthan
 transferred,itis unclearwhetherornotPlaintiffwould be m nnitted to x -flle suitin SD NY.N ew
 York hasa one-yearstatute oflim itations on defam ntion claim s.
 Convenienceofthe partiesand witnesses
 ThisCourtmaytremsfervenuetotheSDNY undertheplainlanguageofeithersection l<N a)or
 section 1631,withoutm Y ng any snding w hether SDN Y isconvenientforthe partiesorthe
 witnesses.28U.S.C.jj1406(a),1631.Themfore.eveniftMsCourtwex tofmdthatSDNY was
 notconvenientforthe parfiesand the w itnesses,itstillshould transferthe claim sagainstthe
 N fendnntstotheSDNY undertheauthorityvestedtoitinsedions14Y (a)and1631.Only
 section 14()4(a)requirestMsCoultoalso5ndthatSDNY isconvenientforthepartiesand
 witnesses,inadditiontosndingthatN rsonaljurisdictionandvenueareprom rinthatdistrict
 andtheinterestsofjusticeareservedbytmnsfertothatdistrict.
 Inanyevent,SDNY isconvenientfortheN rtiesand witnesses.Baron's,the whollyowned
 subsidiary of Dow Jones,isa N ew York entity with its principalplace ofbusinessin New York
 City.A sstated by Ba n's Defendnnts'colm selin Baron'sm otion to transfervenue,SD N Y hnK
 the g= testintex stin assessing the conductofits corm m te citizen,Bam n's,and,vis-à-vis
 Baron's,likelyhasamoresubstantialmlationshipwiththesubjectaircraftthananyotherU.S.
 state.Furthermore,ifthisCourtdeterminesthatFloridalacksjurisdictionovereitherofthe
 Defendants,SDNY istheonlyotherjurisdictionintheUnited Statesthatplausiblyhas
 jurie ctionoverboththeDefendants,andtheSDNY wouldlx theonlycourttowhichtMsCourt
 could effectnnte a transferunderthe authority glanted to itby state and rule.    '
Case 0:19-cv-61370-RS Document 19 Entered on FLSD Docket 08/26/2019 Page 5 of 5



 IfdefendantBuhlhasto callstaffof the Securitiesand Exchange Com m ission asw itnessto their
 investigation into Harvey K esnerthatstaF willle lœ ated outofthe SEC ofice in N ew York.
 ln s        ,SDN Y is stdxciently convenientforthe partiesand the witnessesto w ananttm nsfer
 them undersection 1404(a).
 C O NCLU SIO N
 lfthiscase staysin R orida defendnntBuhlw illbe disadvantage asshe willabsolutely l)e unable
 to tm velto Florida to defend herself or lx partofany dem sitionsY cause ofcostasdefendnnt
 hœsto representhelselfpro se.DefendnntBuhlstands'by a11ofB arron*sargum entsforwhy the
 cmse m ustlx transferred to SD NY.

 TeriBuhl                        V
                              .- .




                                     S -2.b - 'D(%
